Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered August 20, 1991, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the third degree and endangering the welfare of a child and sentencing him, as a second felony offender, to a term of five to ten years and a concurrent determinate term of one year, respectively, affirmed.
Summary denial of defendant’s pretrial motion to suppress physical evidence was proper. Defendant’s motion papers consisted solely of legal conclusions and conclusory allegations, *311which cannot provide the requisite basis for a Mapp hearing (People v Kitchen, 162 AD2d 178, lv denied 76 NY2d 941). In contrast, the People’s answer to defendant’s motion set forth a factual basis for the police search of defendant, and which states in part "the defendant was arrested approximately two minutes after he sold a quantity of cocaine to an undercover police officer,” which was not then controverted by appellant (People v Murray, 172 AD2d 437, lv granted 78 NY2d 971, appeal withdrawn 79 NY2d 942). Concur—Sullivan, J. P., Milonas, Ross and Asch, JJ.